Title: From Benjamin Franklin to ——, 8 April 1760
From: Franklin, Benjamin
To: ——


          
            Dear Sir
            London April 8. 1760
          
          I received your Favour of the 31st of last Month, the answering of which I delayed and [I] should be glad to accompany you from London, in your next Return to Derbyshire; but doubt it will not be in my Power. I am sorry I cannot be certain as to the time of my going into Derbyshire. For on the very day you purpose coming to Town, viz. the 18th of this Month, our Province Affairs are to have Hearing before the Board of Trade.
          For being engag’d in some publick Business relating to our Colonies, which will probably have several Hearings before the Lords of Trade and the Council, the first of which is fix’d to the 18th Instant, and the rest uncertain—it is impossible for me to foresee when I shall be quite at Liberty; but as soon as I am, I promise myself the Pleasure of visiting you, and the Advantage of your Instructions, if my Leisure does not happen at a time inconvenient to you.
          My Son joins in best Wishes for you and your’s, with, Dear Sir, Your most obedient humble Servant
          
            B Franklin
          
        